Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       23-JUL-2021
                                                       10:50 AM
                                                       Dkt. 121 ORD


                           SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                  STEPHEN CARL WOODRUFF, Respondent.


                         ORIGINAL PROCEEDING
                          (ODC 13-003-9073)

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Leonard,
                  assigned by reason of vacancy)

          Upon consideration of the July 12, 2021 declaration and

renewed application for reinstatement, filed by Respondent

Stephen C. Woodruff, the July 19, 2021 response filed by the

Office of Disciplinary Counsel, and the entire record in this

matter, we conclude that Respondent Woodruff’s July 12, 2021

submission is sufficient to fulfill the requirements of Rule

2.17(b)(2) of the Rules of the Supreme Court of the State of

Hawaiʻi (RSCH).   Therefore,

          IT IS HEREBY ORDERED that Respondent Woodruff’s

application for reinstatement is granted.
          IT IS FURTHER ORDERED that Respondent Woodruff may

resume the practice of law only after contacting the Hawaiʻi

State Bar Association, prior to his resumption of practice, to

ensure he is in compliance with RSCH Rule 17 governing

administrative registration of licensed attorneys in this

jurisdiction.

          DATED: Honolulu, Hawaiʻi, July 23, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Katherine G. Leonard




                                2